Case 5:09-cv-00086-RWS Document 102 Filed 12/11/19 Page 1 of 19 PagelID#: 2210

IN THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF TEXAS
TEXARKANA DIVISION

MOISES SANDOVAL MENDOZA,

Petitioner,

V. CIVIL ACTION NO. 5:09cv86

DIRECTOR, TDCJ-CID
Respondent,

Cr CO? LO? LOR LOR LP LP LO? OP

MOTION TO ALTER AND AMEND JUDGMENT
Comes now the Petitioner, Moises Mendoza, and hereby requests pursuant to
Fed.R.Civ.P. 59(e) to alter and amend the judgment in this case. In support of same, he sets forth
the following.
Procedural Background

Ir Petitioner Moises Mendoza was convicted and sentenced to death in Collin
County, Texas, in June 2005. He appealed his conviction and sentence, and the Texas Court
Criminal Appeals [“CCA”] denied relief onNovember 05, 2008.

2. The CCA appointed attorney Lydia Brandt to represent Mr. Mendoza in state
post-conviction proceedings. Attorney Brandt raised seven claims for relief, including several
aspects of ineffective assistance of trial counsel. The CCA denied relief onall claims on June 10,
2009.

3 This Court then appointed Ms. Brandt as federal counsel for Mr. Mendoza in
these federal habeas corpus proceedings.In an initial federal petition, as well as a first amended
petition, appointed counselBrandt again raised the same claims for relief contained in the state

post-conviction application. This Court denied an evidentiary hearingand denied relief on all
Case 5:09-cv-00086-RWS Document 102 Filed 12/11/19 Page 2 of 19 PagelD #: 2211

claims raised on September 28, 2012. (Docket #s 64, 65). It later granted in part a Motion to
Alter and Amend the Judgment, (Docket #68), and it granted a Certificate of Appealability on
four claims. (Docket # 71).

4. While this case was pending in federal court, the U.S. Supreme Court decided two
cases of direct relevance to these proceedings, Martinez v. Ryan, 566 U.S. 1 (2012), and Trevino
y. Thaler, 569 U.S. 413 (2013).These cases hold that with respect to ineffective assistance of trial
counsel [“IATC”] claims in Texas capital cases, such as those raised in this case, a
waiver/default can be avoided in federal court if the state habeas counsel herself provided
ineffective assistance of habeas counsel in the litigation (or lack thereof) of an IATC claim in
state post-conviction proceedings. Because Ms. Brandt represented Mr. Mendoza in both state
and federal proceedings, when faced with a motion for the appointment of conflict-free counsel
pursuant to Martinez and Trevino, the Fifth Circuit remanded the case to this Court onMarch 30,
2015, with instructions to appoint separate, unconflicted counsel. This Court appointed the
undersigned on May 7, 2015.

Relevant Facts to This Motion

5. As the Court is aware, undersigned counsel eventually filed an amended federal
petition on November 3, 2017. (Docket #86). Prior to that filing, the undersigned had conducted
some investigations and uncovered new facts of relevance both to the IATC claim already in the
case, as well as to claims of prosecutorial misconduct involving undisclosed Brady evidence and
other possible aspects of misconduct by either the prosecution or law enforcement or both.

6. With regard to the latter, the undersigned interviewed and presented the sworn
affidavit of former Collin County jail inmate Melvin Johnson, who declared that, contrary to the

trial testimony of Collin County jail guard Robert Hinton, Mr. Mendoza had not started a fight
Case 5:09-cv-00086-RWS Document 102 Filed 12/11/19 Page 3 of 19 PagelD #: 2212

with Mr. Johnson, but rather Mr. Johnson himself had started the fight with Mr. Mendoza. More
importantly, the fight was instigated at the direction of jail staff.

7. “I was definitely the aggressor,” Mr. Johnson swears in his affidavit, which was
attached as an exhibit to the amended petition. (Docket #86, Exhibit A). “That night I received
an extra tray of food which I figured was a bonus for my actions in fighting Mendoza.” Mr.
Johnson’s attestations are simple but powerful: “I was told that there was trial testimony that
Mr. Mendoza was in the rec yard when I was allowed to exit my cell to finish mopping the
floor in the day room and Mr. Mendoza attacked me ... this testimony is patently false.”

8. In short, Mr. Johnson attests that the fight was a‘set-up,” which, by design or
effect, yielded powerful aggravating evidence against Mr. Mendoza. Officer Robert Hinton’s
trial testimony flatlycontradicted Mr. Johnson’s affidavit. When asked “who was the aggressor”
in the fight, Officer Hinton testified that it was “Inmate Mendoza,” When the prosecutor then
asked Hinton, “Had inmate Johnson made any moves toward inmate Mendoza at the time?”
Hinton replied,‘No, sir.” (Docket #86 at pp. 33-37),

9. “This testimony is patently false.” Or it is not. Either way, the request for further
factual development was justified because the facts and circumstances surrounding the
incidentmattered to the outcome of these federal habeas proceedings.

10. With regard to the issue of IATC, the undersigned made additional allegations not
asserted by co-counsel Brandt in state or prior federal proceedings. In particular, the undersigned
alleged that trial counsel were ineffective in failing to ever interview or contact inmate Melvin
Johnson or conduct any investigation of the jail incident the prosecution presented as aggravating
evidence at trial. The undersigned also alleged that trial counsel were ineffective for allowing Dr.

Vigen to testify in the first instance.While Ms. Brandt had made other IATC allegations
Case 5:09-cv-00086-RWS Document 102 Filed 12/11/19 Page 4 of 19 PagelD #: 2213

involving Dr. Vigen’s performance and lack of preparedness, she had never alleged that trial
counsel were ineffective for having even put Dr. Vigen on the witness stand.

11. This Court precluded any further factual development of these matters, initially
denying an evidentiary hearing, (Docket #97), and then again when reaffirming that ruling in its
final order denying all relief, (Docket #101). It did so because it found that the newly discovered
evidence of false testimony (and possiblygreater prosecutorial or law enforcement wrongdoing)
would not have prejudiced the outcome of the trial at sentencing, and therefore would not entitle
Mr. Mendoza to relief.

12. Mr. Mendoza is entitled to relief on this Motion due to the Court’s errors in
denying Mr. Mendoza’s request for further factual development, in the piecemeal manner in
which it assessed prejudice, and inapplying the incorrect standard of review to the claims in his
Amended Petition.

Reasons Why The Court Should Grant This Motion
A. Evidentiary Development is Necessary

13. First, the Court erred in denying any evidentiary development to Mr. Mendoza.
As set forth fully in the motion for evidentiary hearing, Mr. Mendoza has made the necessary
showing under the applicable rules that he was entitled to full access to this Court’s processes,
including discovery and subpoena power,to fully develop his claims that the State introduced
false testimony at the punishment phase of his death penalty trial, not just by a lay witness, but
by a member of the law enforcement community, and that his trial counsel failed toinvestigate or
or uncover this misconduct. These allegations raise greater concerns than just who is telling the

truth. In particular, they evince the possibility that the prosecution, which includes all members
Case 5:09-cv-00086-RWS Document 102 Filed 12/11/19 Page 5of19 PagelD#: 2214

of the law enforcement community, conspired to create false but highly damaging evidence in
order to obtain a death sentence against Mr. Mendoza.

14. Mr. Mendoza briefed the jurisprudence governing evidentiary development in his
amended petition and in the motion for evidentiary hearing, (Docket #s 86, 95, & 95-1). He
incorporates each herein by express reference.

15. As a general matter, under Townsend v. Sain, 372 U.S. 293 (1963) (as modified
by Keeney v. Tamayo-Reyes, 504 U.S. 1 (1992)), the decision to grant an evidentiary hearing to a
habeas petitioner is “firmly committed to the discretion of the district courts.” Baja v. Ducharme,
187 F.3d 1075, 1077 a Cir. 1999). Townsend teaches that “the federal court in habeas corpus
must hold an evidentiary hearing if the habeas applicant did not receive a full and fair evidentiary
hearing in a state court, either at the time of the trial or in a collateral proceeding. In other words,
a federal evidentiary hearing is required unless the state-court trier of fact has after a full hearing
reliably found the relevant facts.” Townsend, 372 U.S. at 312-13.

16. Of particular relevance here, the Supreme Court has held that, with regard to
allegations of State misconduct such as those alleged here, the AEDPA cannot be read “to bar
evidentiary hearings for diligent prisoners with meritorious claims just because the prosecution’s
conduct went undetected in state court.” Williams v. Taylor, 529 U.S. 420, 434-35 (2000). See
also Banks v. Dretke, 540 U.S. 668, 696-704 (2004) (“A rule thus declaring ‘prosecutor may
hide, defendant must seek,” is not tenable in a system constitutionally bound to accord
defendants due process.”). As the Court held in Williams, if the petitioner has “failed to develop
the factual basis of his claim in State court,” he may still be entitled to an evidentiary hearing if

his claim “could not have been previously discovered through reasonable diligence.” 28 U.S.C. §
Case 5:09-cv-00086-RWS Document 102 Filed 12/11/19 Page 6 of 19 PagelD #: 2215

2254(e)(2); see alsoWilliams, 529 US. at 435. Of course, the State never previously disclosed
the scheme alleged here.

17. At the very least, this Court should allow discovery relevant to these issues,
instead of allowing the facts to remain frozen and unresolved as they are now. The Court
acknowledged as much in its final order: “To be sure,trial counsel’s failure to investigate the
alleged incident is concerning. Although Mr. Johnson’s affidavit alone does not demonstrate that
Officer Hinton’s testimony was in fact false, an interview with Mr. Johnson may have led to the
discovery of additional evidence either demonstrating such falsity.” Docket # 101 at p. 23%

18. The Court went on: “[T]he decision not to call a witness without even
interviewing the witness is particularly suspect. ... This is especially so here, where Mendoza
presented Mr. Johnson’s affidavit, demonstrating that Mr. Johnson may have been willing to
testify and this his testimony would have benefitted Mendoza’s defense.” /d. at 24.

19. The Court has broad discretion to order discovery and should have done so here,
instead of denying relief based on an incomplete and inaccurate factual record. Under Rule 6(a)
of the Rules Governing § 2254 Cases, a “judge may, for good cause, authorize a party to conduct
discovery under the Federal Rules of Civil Procedure and may limit the extent of discovery.”
Good cause is established “where specific allegations before the court show reason to believe
that the petitioner may, if the facts are fully developed, be able to demonstrate that he is. ..
entitled to relief.” Bracey v. Gramley, 520 U.S. 899, 908-09 (1997). “[A] district court abused its
discretion” in denying discovery that “was ‘essential’ for the habeas petitioner to ‘develop fully’
his underlying claim.” Pham v. Terhune, 400 F.3d 740, 743 (9th Cir. 2005).

20. In Bracy, a unanimous opinion authored by Chief Justice Rehnquist, the Supreme

Court reaffirmed a District Court’s duty under Rule 6 to order discovery when a petitioner’s
Case 5:09-cv-00086-RWS Document 102 Filed 12/11/19 Page 7 of 19 PagelD #: 2216

specific allegations suggest that full development of the facts may demonstrate the petitioner’s
entitlement to relief. The petitioner need not even state a prima facie case for relief before
seeking discovery. Rather, the Rule 6(a) “good cause” standard permits the use of discovery to
establish a prima facie claim for relief. “Good cause” is shown even if the petitioner’s
allegations support “only a theory . .. [that] is not supported by any solid evidence” at the time
of the discovery request. Bracy, 520 U.S. at 908. Indeed, the Supreme Court has recognized that
“i]t may well be . . . that petitioner will beunable to obtain evidence sufficient to” establish the
claim, but if specific allegations are made which suggest that petitioner may be able to
demonstrate a right to relief, “good cause” is established to permit discovery. /d. at 909; see
Blackledge v. Allison, 431 U.S. 63, 78, 82-83 (1977) (a federal habeas petitioner is entitled to
careful consideration and plenary processing of a claim, including full opportunity for
presentation of the relevant facts).' Given the claims and facts alleged here, Mr. Mendoza has
more than established a prima facie claim for relief in numerous respects. The law thus supports
further discovery into these matters, and he formally requests such discovery here.

21. For all of these reasons, should the Court grant this motion to alter and amend the
judgment, Mr. Mendoza would urge the Court to allow for the taking of depositions before
issuing any final ruling or judgment in this matter. At the very least, depositions of all potential
witnesses in this matter, to include Officer Hinton and Melvin Johnson, and any other individuals
of relevance, should be allowed. Otherwise a matter of grave consequence involving possible

prosecutorial manufacturing of testimony in a capital trial will be swept under the rug, allowing

 

‘In Blackledge, the Court specifically addressed Rule 6 and approved the Advisory Committee’s
discussion of the appropriateness of conducting discovery even before an evidentiary hearing is
determined to be necessary. 431 U.S. at 81-82.
Case 5:09-cv-00086-RWS Document 102 Filed 12/11/19 Page 8 of 19 PagelD #: 2217

any and all ostensible participants to avoid accountability, and sending a man to his execution as
a direct result, in part at least, of these actions.
B. The Court Improperly Assessed [ATC Prejudice

22. Second, this Court erred in making the determination that the new evidence
presented in the amended petition before this Court did not give rise to an IATC claim because it
did not prejudice the outcome. It did so by failing to consider all allegations of prejudice in toto
when deciding the second prong of the Strickland test. It is respectfully asserted that the Court’s
piecemeal adjudicaton of the prejudice prong was error. Moreover, under a proper prejudice
analysis, the Court should have granted relief or, at the very least, further factual development.

23. The Court’s final order addressed only the new claims of IATC and assessed them
‘n isolation from one another, both as to performance and as to prejudice. See Docket #101.
Furthermore, it never considered these two aspects of IATC in tandem with the other IATC
allegations from the prior federal petition filed by Ms. Brandt. Id. The law makes plain that, such
piecemeal adjudication of an IATC claim was error.

24. A habeas applicant establishes deficient performance under the Sixth Amendment
by showing “that counsel’s representation fell below an objective standard of reasonableness.” /d.
at 688. A petitioner “must identify the acts or omissions of counsel that are alleged not to have
been the result of reasonable professional judgment.” Jd. at 690. “The court must then determine
whether, in light of all the circumstances, the identified acts or omissions were outside the wide
range of professionally competent assistance.” Id. Strickland thus requires a court to assess the
totality of counsel’s acts and omissions when deciding whether the representation was deficient.

25. Similarly, Stricklandalso requires that this Court consider the cumulative effect of

counsel’s deficient performance when determining prejudice. Id. at 695. Strickland
Case 5:09-cv-00086-RWS Document 102 Filed 12/11/19 Page 9 of 19 PagelD #: 2218

repeatedlydescribes a single IATC claim as consisting of multiple errors or omissions that result
in prejudice. See, e.g., Strickland, 466 U.S. at 693 (“Even if a defendant shows that particular
errors of counsel were unreasonable . . . the defendant must show that they actually had an
adverse effect on the defense.”) (emphasis added); id. at 694 (holding that a petitioner must show
“a reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different”) (emphasis added).

26. “Strickland stands for the proposition that a multifaceted claim of ineffective
assistance of counsel must be treated as a single claim,” Johnson v. United States, 860 F.Supp.2d
663, 756 (N.D. Iowa 2012). The Supreme Court has reaffirmed this principle in its post-
Strickland decisions. For example, in Williams v. Taylor, 529 U.S. 362 (2000), trial counsel’s
failedto begin preparing for the sentencing phase of a capital case until a week before trial, failed
to conduct an investigation “that would have uncovered extensive records graphically describing
Williams’ childhood,” and failed“to introduce available evidence that Williams [had borderline
intellectual disability].” 529 U.S. at 395-96 (internal quotation marks omitted). The Court
Williams identified multiple categories of mitigating evidence omitted by trial counsel’s deficient
mitigation investigation. Seeid. Nevertheless, the Court treated the omissions collectively as
parts of the singular failure of “trial counsel [to] fulfill their obligation to conduct a thorough
investigation of the defendant’s background.” /d. at 396.

27. Wiggins v. SmithS39 U.S. 510 (2003), also demonstrates the impropriety of
splitting up aspects of an IATC claim when determining either deficient performance or
prejudicial impact. In Wiggins,trial counsel’s deficient investigation failed to uncover
significantmitigating evidence, including a family history of chronic alcoholismand a childhood

rife with emotional difficulties amplified by foster care, food deprivation, and sexual abuse.
Case 5:09-cv-00086-RWS Document 102 Filed 12/11/19 Page 10 of 19 PagelD #: 2219

Seeid. at 516-17, 525. The Supreme Court found a Sixth Amendment violation basedon
multiple investigatory omissions, including a failure to investigate the facts behind a social
service report and to commission a detailed social history. Seeid. at 525, 538. Yet, the Court
inWiggins treated the investigatory omissions ofmultiple categories of evidence as a single IATC
claim: “In order for counsel’s inadequate performance to constitute a Sixth Amendment
violation, petitioner must show that counsel’s failures prejudiced his defense.” Id. at 534
(emphasis added).

28. Finally,Porter v. McCollum, 558 U.S. 30 (2009),also addressed an IATCclaim in
which counsel failed to investigate and present evidence of the client’s “abusive childhood, his
heroic military service and the trauma he suffered because of it, his long-term substance abuse,
and his impaired mental health and mental capacity[.]” 558 U.S. at 33. Porter considered the
cumulative impact of all of counsel’s failures with respect to multiple categories of mitigating
evidence in conducting both the deficient performance and the prejudice analysis. Seeid. at 40
(finding single deficiency in “fail[ure] to uncover and present any evidence of Porter’s mental
health or mental impairment, his family background, or his military service”); id. at 40-41
(considering whether “that deficiency” prejudiced Porter by considering “the totality of the
available mitigation evidence”) (internal quotations omitted).

29. The Supreme Court’s decisions applying Brady v. Maryland, 373 U.S. 83 (1963),
are also instructive, because the IATC prejudice inquiry mirrors the Brady materiality analysis
for an unconstitutional prosecutorial suppression of evidence. SeeStrickland, 466 U.S. at 694
(“[T]he appropriate test for prejudice finds its roots in the test for materiality of exculpatory
information not disclosed to the defense by the prosecution[.]”) (citing leading Brady precedent).

And in Kyles v. Whitley, the Court repeatedly emphasized that both the [ATC-prejudice and
Case 5:09-cv-00086-RWS Document 102 Filed 12/11/19 Page 11 of 19 PagelD #: 2220

Brady-materiality analyses were cumulative. 514 U.S. 419, 436 (1995) (after noting equivalency
between IATCprejudice and Brady materiality, explaining that, “[for materiality purposes],
suppressed evidence [must be] be considered collectively, not item by item”); id. at 436

n.10(“We evaluate [the] cumulative effect [of undisclosed evidence] for purposes of materiality
separately and at the end of the discussion... .”); id. at 441 (“The result . . . is incompatible with

a series of independent materiality evaluations, rather than the cumulative evaluation required by

[precedent].”).

30. The Fifth Circuit has ruled in line with these Supreme Court decisions. Thus in
Moore v. Johnson, 194 F.3d 586 (5"Cir. 1999), the Court of Appeals rejected a claim-splitting or
piecemeal approach to [ATC claims: “The Director’s argument may be reduced to the premise
that deficient performance occurring at the guilt phase of a capital trial may not be deemed to
prejudice a capital defendant during the punishment phase of a capital trial.” 194 F.3d 586, 619
(Sth Cir. 1999). The court declined to erect any partition between the IATC allegations:

We reject this notion. When, as here, the same jury considered guilt and
punishment, the question is whether the cumulative errors of counsel
rendered the jury’s findings, either as to guilt or punishment, unreliable.
See Strickland 104 S. Ct. at 2064 (relief is appropriate when “the
conviction or death sentence resulted from a breakdown in the adversary
process that renders the result unreliable’).

Id. (emphasis added). Thus, the Fifth Circuit considered the totality of trial counsel’s failures
when deciding whether Moore was entitled to relief on his IAC claim:

[T|aken together, counsel’s failure to investigate Moore’s proposed
defense by interviewing and preparing for the state witnesses to Moore's
extraneous conduct, counsel’s inexplicable and illogical failure to require
submission of exculpatory language in Moore’s confession together with
the inculpatory language submitted to the jury, counsel’s damaging cross-
examination of Officer Autrey, which in and of itself established most
elements of the case-in-chief against Moore, and counsel’s complete
failure to either investigate, develop, or present available and potentially

availing mitigating evidence supporting counsel's argument that the
Case 5:09-cv-00086-RWS Document 102 Filed 12/11/19 Page 12 of 19 PagelD #: 2221

shooting was accidental, during the punishment phase of Moore’s trial,
including counsel’s failure to offer an unredacted and available copy of
Moore’s purported confession in support of counsel’s closing argument
during the punishment phase that the shooting was accidental, are
sufficient to demonstrate prejudice within the meaning of Strickland.

Id. at 621-22 (emphasis added).

31. The Fifth Circuit has also addressed whether trial counsel was deficient “because
he failed to interview or investigate crucial witnesses in the case, including: (a) alibi witnesses;
(b) eyewitnesses to the crime; and (c) the codefendant who offered to exonerate [the defendant].”
Bryant v. Scott, 28 F.3d 1411, 1414 (5""Cir. 1994). The Court did not divide these allegations
into entirely separate IATC claims, but rather treated the allegations as a single claim. See id.
(“We review Bryant’s claim of ineffective assistance of counsel under the standards announced
by the Supreme Court.”) (emphasis added); id. at 1415 (“In reviewing Bryant's ineffective
assistance claim . . .”) (emphasis added). Ultimately, the Fifth Circuit decided only the
performance prong:

[W]e hold that counsel’s failure to investigate alibi witnesses and

interview eyewitnesses is unprofessional conduct falling below the

standard of a reasonably competent attorney practicing under prevailing

professional norms. [Counsel]’s representation, therefore, fails the

performance prong of the Strickland testand we remand for a

determination of whether counsel’s defective performance prejudiced

Bryant’s case.

Id. at 1419-20 (footnotes omitted) (emphasis added). The Fifth Circuit considered all of
counsel’s omissions when assessing the performance prong, and directed the District Court to
consider whether counsel’s multiple omissions resulted in Strickland prejudice.

32. Other circuits have similarlyso held.See, e.g, United States v. Dado, 759 F.3d 550,

563 (6"Cir. 2014) (“[E]xamining an [IATC] claim requires the court to consider ‘the combined

effect of all acts of counsel found to be constitutionally deficient, in light of the totality of the
Case 5:09-cv-00086-RWS Document 102 Filed 12/11/19 Page 13 of 19 PagelD #: 2222

evidence in the case.””) (quotingLundgren v. Mitchell, 440 F.3d 754, 770 (6'Cir. 2006));
Goodman v. Bertrand, 467 F.3d 1022, 1030 (7" Cir. 2006) (“Rather than evaluating each error in
isolation, . . . the pattern of counsel’s deficiencies must be considered in their totality.”);
Henderson v. Frank, 155 F.3d 159, 165 (3"Cir. 1998) (“The Supreme Court has warned that
judges should not misread habeas petitions in order to split single claims and conduct separate
exhaustion analyses for each.”) (citing Engle v. Isaac, 456 U.S. 107, 124 n.25 (1982)); cf’ Mak v.
Blodgett, 970 F.2d 614, 622, 624-25 (9""Cir. 1992) (finding, with respect to “cumulative errors . .
_ in the sentencing phase,” that “[w]e do not need to decide whether these deficiencies alone meet
the prejudice standard because other significant errors occurred that, considered cumulatively,
compel affirmance”).

33. In this case, respectfully, this Courtfailed to consider all aspects of Mr.
Mendoza’s IATC claim cumulatively,both with respect to deficient performance prong and
regarding prejudice.This erroneous approach infected both the Court’s analysis andits
finaljudgment. For example, the Court failed to consider that the same trial counsel who didn’t
bother to talk to anyoneto explore or investigate the aggravating evidence of jail violence —
evidenceof crucial and direct relevance to the future dangerousness special issue — also
presented the testimony of a psychologist who took the stand and gave extremely damaging and
false characterizations of Mr. Mendoza. See, Docket # 86 at pp. 11-18 (citing Dr. Vigan’s
testimony that Mr. Mendozahad a pattern of “chronic lying,” an “explosive temper,” was “angry
and reactive and disrespectful,” that he had “assaulted his own mother in their home,” and “stole
from her” and numerous other family members and friends, that he is “sneaky and resourceful”
and “takes pleasure” in hiding things from jailers, and in general, that Mr. Mendoza was “a very

dangerous individual.” Docket #86, Amended Petition at pp. 11-18. And these are merely the
Case 5:09-cv-00086-RWS Document 102 Filed 12/11/19 Page 14 of 19 PagelD #: 2223

allegations of IATC that have come to light inthe course of these remand proceedings.

34. The new claims of ineffective assistance of trial counsel must be considered
together, andcumulatively with all of the othererrors and omissions of counsel already before the
Court. In that connection, it is noteworthy that this Court already granted a Certificate of
Appealability on those [ATC claims, making clear that the issue of trial counsel’s ineffectiveness
was already a debatable one.See Docket #71 (granting a Certificate of Appealability on IATC
claims raised by co-counsel Brandt prior to the remand).

35. When these already-debatable IATC allegations are combined with the new and
arguably stronger ones — that it was ineffective for trial counsel ever to call Dr. Vigen to testify
in Mr. Mendoza’s case, and that it was ineffective not to investigate and rebut crucial
aggravating evidence — the ineffective assistance of Mr. Mendoza’s trial counsel is manifest.
This is especially true given the sentencing-phase consequences of these two newly-raised
counsel failures.

36. The new information about the jailhouse fight brought to light by the Johnson
affidavit caused this Court to register its“concern.”Docket # 101 at p. 23. When considered
alongside all of Mr. Mendoza’s other allegations of his trial counsel’s ineffectiveness, especially
ones that the Court already found worthy of further review, they entitle Mr. Mendoza to relief.

C. The Court Erred in Failing to Conduct De Novo Merits Review

37. Third and finally, as set forth more fully below, Mr. Mendoza respectfully asserts
that the Court applied the wrong standard of review when assessing his new claims. The law
makes plain that this Court should have reviewed the new, unexhausted claims de novo. The
Court’s order appears to have applied this standard. It never cited that standard, and it appears to

have deferred substantially to the conclusions of the state habeas court.
Case 5:09-cv-00086-RWS Document 102 Filed 12/11/19 Page 15 of 19 PagelD #: 2224

38. For example, in its final order, the Court quoted from and cited extensively to the
state habeas court findings and conclusions with respect to the IATC claim raised by Ms. Brandt,
first in state post-conviction proceedings and then in Mr. Mendoza’s first federal habeas petition.
Docket # 101 at pp. 16-18. The Court expressly noted that those state-court conclusions “further
inform this decision” with regard to the IATC claims as well as claims of ineffective assistance
of state habeas counsel./d. at 16. Any deference to the state court conclusions or findings was
and is in appropriate in this proceeding.

39. Section 2254(d) is inapplicable when the state courts did not adjudicate the merits
of aclaim, and this failure is not attributable to the petitioner.

With respect to claims that were not adjudicated on the merits in state court, the
deferential AEDPA standards of review do not apply. See Chadwick v. Janecka,
312 F.3d 597, 606 (3°Cir. 2002) (if state court misunderstood the nature of a
properly exhausted claim and thus failed to adjudicate that claim on the merits,
AEDPA’s deferential standards of review are inapplicable). Instead, we review
those claims under pre-AEDPA standards of review. See Jones v. Jones, 163 F.3d
285, 299-300 (5""Cir.1998) (applying de novo standard of review to ineffective
assistance of counsel claims that were raised in state court, but not adjudicated on

the merits); see also Chadwick v. Janecka, 312 F.3d at 605-06; Aparicio v. Artuz,
269 F.3d 78, 93 (2d Cir. 2001); Weeks v. Angelone, 176 F.3d at 258.

Henderson v. Cockrell, 333 F.3d 592, 598 (Sth Cir. 2003). See alsoMedellin v. Dretke, 544 U.S.
660, 679-80 (2005) (O’Connor, J., dissenting from dismissal of certiorari as improvidently
granted, joined by Stevens, Souter and Breyer, JJ.) (“The Texas court’s disposition of Medellin’s
Vienna Convention claim is not entitled to deference under § 2254(d), and thus should not
constrain a final decision in federal court about whether he deserves habeas relief... . The Texas
court neither asked nor answered the right question: whether an individual can bring a claim
under this particular treaty. Accordingly, any consideration of Medellin’s Vienna Convention
claim for habeas relief in federal court ... must proceed de novo.”’); Warren v. Baenen, 712 F.3d

1090, 1098 (7"Cir. 2013) (§ 2254(d) does not apply to petitioner’s ineffective assistance claim
Case 5:09-cv-00086-RWS Document 102 Filed 12/11/19 Page 16 of 19 PagelD #: 2225

because state court of appeals did “not fully address the ineffective assistance issue” and instead
“decided a related, but distinct, issue”); Campbell v. Bradshaw, 674 F.3d 578, 596 (6'"Cir. 2012)
(“It appears that, when considering the trial court’s ruling, the Ohio Supreme Court misconstrued
Campbell’s argument. Although recognizing that Campbell argued that ‘the trial judge precluded
him from presenting evidence of [the] mitigating factor [of] . . . voluntary intoxication,’ the Ohio
Supreme Court rejected this claim on grounds that the trial court was not required to instruct on
specific non-statutory mitigating factors .... However, Campbell broadly claims that the trial
court effectively prevented him from arguing voluntary intoxication—not that the trial court
merely failed to give an instruction on voluntary intoxication. Because, through no fault of his
own, the state courts did not reach the core of Campbell’s argument, we review this claim de
novo.”’).

The Fifth Circuit has held on more than one occasion that when there is no state court
adjudication of the merits of a claim, de novo review is mandated. See e.g., Gonzales v. Thaler,
643 F.3d 425, 429-30 (5"Cir. 2011) (§ 2254(d) is inapplicable when “the state courts never
adjudicated [the] federal due process claim on the merits” because “the state habeas court
dismissed Gonzales’s due process claim on the belief it had already been adjudicated on direct
review .... The direct appeal, however, had decided only a state-law evidentiary
claim.”);Crawford v. Epps, 531 Fed. App’x 511, 516 (5"Cir. 2013) (§ 2254(d) is not applicable
when “the Mississippi Supreme Court interpreted Crawford’s Sixth Amendment claim as
arguing that he was not given the opportunity to ‘confer with counsel’ prior to or during the
psychological examination . . . . The state court “did not understand Crawford to argue that “there

either was no counsel at the time of the examination or counsel was given no notice of the

examination”); see also Appel v. Horn, 250 F.3d 203, 210 (3"Cir. 2001) (§ 2254(d) is not
Case 5:09-cv-00086-RWS Document 102 Filed 12/11/19 Page 17 of 19 PagelD #: 2226

applicable because “the Pennsylvania Supreme Court’s analysis of this claim always
characterized the claim as alleging ineffective assistance of counsel, and not constructive denial
of counsel. The two claims, of course, are different.”).

40. Here, none of the [ATC allegations asserted in the amended petition, nor the
prosecutorial misconduct claim, were raised in state court. Clearly, there has been no
adjudication on the merits of these claims.

41. Moreover, without deferring to the state court finding, it is clear Mr. Mendoza has
made out a sufficient allegation of state habeas counsel ineffectiveness to warrant full merits
review of all newly-alleged IATC and misconduct claims.

In these circumstances, absent either a merits adjudication in state court or a procedural default
in federal court, the law makes plain: this Court’s review of these allegations must be
conductedde novo.

Conclusion

42.  Forall of the reasons set forth herein, and based upon all substantive pleadings
filed by Petitioner in this case, incorporated herein by express reference, Mr. Mendoza
respectfully requests that this Court grant this motion to alter and/or amend the judgmentand

grant factual development, as requested, before issuing a final judgment in the case.

Respectfully submitted,

/s/

Jeff L. Haas

Attorney at Law

Texas Bar No. 08659600
100 East Ferguson, Suite 908
Tyler, Texas 75702
903-593-8338
Case 5:09-cv-00086-RWS Document 102 Filed 12/11/19 Page 18 of 19 PagelD #: 2227

903-593-8330 (fax)
jhaas@tyler.net

Attorney for Petitioner
Moises Sandoval Mendoza
Case 5:09-cv-00086-RWS Document 102 Filed 12/11/19 Page 19 of 19 PagelD #: 2228

CERTIFICATE OF SERVICE
I certify that I filed the foregoing Motion to Alter and Amend Judgment
through the Court’s CM/ECF system, which will provide electronic notification of the filing
to counsel for all parties on this 1 1"day of December, 2019.

1. Tomee.Heining@ texasattoneygeneral.gov

/s/

JEFF L. HAAS

Jeff L. Haas

Attorney at Law

Texas Bar No. 08659600

100 East Ferguson, Suite 908
Tyler, Texas 75702
903-593-8338

903-593-8330 (fax)

Attorney for Petitioner
Moises Mendoza
